Citation Nr: 1117002	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  07-33 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUE

Entitlement to waiver of debt resulting from the overpayment of educational assistance benefits in the amount of $10,951.

(Ten additional issues are addressed in a separate decision, 
under the same docket number.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from September 1981 to April 1991, when he was discharged on account of physical disability following an automobile accident.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 RO decision.


FINDING OF FACT

On the record, during a hearing before the undersigned Veterans Law Judge in June 2010, the Veteran indicated that he wished to withdraw his pending appeal for waiver of overpayment debt; as of that date, the Board had not yet promulgated a final decision on the issue presented.


CONCLUSION OF LAW

The Veteran's appeal has been withdrawn.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appellant, or his authorized representative, may withdraw an appeal to the Board by doing so in writing at any time before the Board issues its final decision.  38 C.F.R. § 20.204(b).  When he does so, the withdrawal effectively creates a situation where there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, in such an instance, dismissal is appropriate.  38 U.S.C.A. § 7105(d).

The Veteran presented sworn testimony in support of his appeal during a June 2010 hearing before the undersigned Veterans Law Judge.  During the hearing, he withdrew the appeal as to an overpayment debt.  

Because the Veteran has expressed a desire to terminate his appeal as to this claim, because he has done so on the record during a hearing, and because the Board had not yet promulgated an appellate decision at the time of the request for withdrawal, the legal requirements for proper withdrawal have been satisfied.  38 C.F.R. § 20.204.  Further action by the Board is not appropriate, and the appeal will be dismissed.  38 U.S.C.A. § 7105(d).


ORDER

The appeal is dismissed.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


